Citation Nr: 0927641	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
episodes of blurred vision secondary to artillery blast 
considered as migraine equivalent symptoms (claimed as 
blurred vision and migraine episodes due to concussion), 
currently rated 10 percent disabling.

2.  Entitlement to a combined evaluation for all disabilities 
of 70 percent.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2005 and July 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
Notices of disagreement were filed in April 2005 and August 
2005; a statement of the case was issued in September 2006; 
and, a substantive appeal was received in September 2006. 

The August 2005 notice of disagreement was also filed with 
regard to entitlement to an increased rating for tinnitus.  A 
statement of the case was issued in September 2006.  However, 
in his substantive appeal the Veteran expressly indicated 
that he was only appealing the migraine and combined 
evaluation issues.  Thus, the tinnitus issue is not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's blurred vision and migraine episodes due to 
concussion are not characteristic of prostrating attacks 
occurring on average of once a month over the last several 
months.  

2.  The Veteran's combined evaluation for compensation 
purposes due to service-connected disabilities is 60 percent.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for blurred vision and migraine episodes 
due to concussion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 8045, 8100 (2008).

2.  The criteria for assignment of an increased combined 
evaluation are not met.  38 C.F.R. §§ 4.25 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With regard to the migraine headaches, the 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 
2002.  Since the migraine headaches issue in this case is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in December 2002), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should increased rating be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), since this decision affirms the RO's 
denial of an increased rating, the Veteran is not prejudiced 
by the failure to provide him that further information.

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains reports of VA examinations performed in January 2003 
and January 2005.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied with regard to the migraine headaches and will 
proceed to the merits of the Veteran's appeal.  

Regarding the claim for an increased combined evaluation for 
service-connected disabilities, the Board finds that no 
further action is necessary to comply with VA's duties to 
notify and assist the Veteran under the VCAA.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The 
Veteran's appeal must be denied as a matter of law.  Thus, 
the Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.  The Veteran has not 
argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Migraines 

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves the Veteran's claim that the 
severity of his service-connected migraine headaches warrants 
a higher initial disability rating.  A March 2005 rating 
decision granted service connection for the migraine 
headaches and assigned a noncompensable disability rating 
effective March 5, 1999, under Diagnostic Code 8045-8100.  A 
July 2005 rating decision assigned a 10 percent disability 
rating effective March 5, 1999 under Diagnostic Code 8045-
8100.  

Diagnostic Code 8045, pertaining to brain diseases due to 
trauma, provides that purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months are 
rated 10 percent disabling.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months are rated 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran underwent a VA examination in January 2003.  He 
reported episodes of blurred vision, halos in front of the 
eyes and shimmering "heat waves" in the periphery.  He 
stated that these gradually developed over several minutes, 
continuing for 20 minutes to 2 hours and then gradually 
resolving in a similar fashion.  He claimed that both visual 
fields and both eyes were affected.  He denied any other 
neurologic phenomena during an event.  He denied numbness or 
tingling in the face or mouth.  He stated that mentation 
remained clear.  He reported that he would be able to go 
about his activities in a usual fashion and was able to 
communicate appropriately.  He stated that headaches only 
occurred rarely, originating from the neck and extending over 
the head.  Following physical examination, the examiner 
diagnosed migraine accompaniment syndrome.  

The Veteran underwent another VA examination in January 2005.  
He reported periodic episodes of blurred vision.  He stated 
that he experienced hardly any headaches or very infrequent 
headaches and none of the headaches were connected with 
blurred vision.  He reported that blurred vision occurred 
about once a week on an average sometimes twice a week and 
sometimes twice a day.  He stated that the episodes lasted 10 
to 30 minutes, affecting both eyes.  He reported that he was 
unable to see clearly, especially on the peripheral part of 
the vision where there was some shimmering effect of the 
lights with a curvy vision.  He stated that the center part 
of the vision was less affected, but he still had difficulty 
reading during that time.  He denied passing out, falling, 
losing consciousness, or headaches during such episodes.  He 
stated that most of these episodes occurred during daytime.  
He denied taking sick leave.  Following physical examination, 
the examiner diagnosed episodes of blurred vision, considered 
as migraine equivalent symptoms.  

Viewing this evidence in the light most favorable to the 
Veteran, his migraine headaches approximate the criteria for 
a 10 percent rating, based on the potency and frequency 
alleged by the Veteran.  A 30 percent rating is not for 
application because the Veteran has not shown that he 
experienced the equivalent of migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  For example, at 
the January 2005 VA examination, the Veteran reported blurred 
vision, although he denied passing out, falling, or losing 
consciousness.  Furthermore, he denied taking any sick leave 
due to the symptoms.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his migraine headaches.  The effect of his migraine 
headaches on his ability to hold employment appears to be 
contemplated by the 10 percent disability rating assigned.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Combined Evaluation

Criteria & Analysis

Service connection is in effect for trench foot of the 
bilateral feet, rated as 30 percent disabling for each foot 
from January 13, 1998; tinnitus, rated as 10 percent 
disabling from March 5, 1999; and episodes of blurred vision 
secondary to artillery blast considered as migraine 
equivalent symptoms (claimed as blurred vision and migraine 
episodes due to concussion), rated as 10 percent disabling 
from March 5, 1999.

Thus, according to Table 1 of 38 C.F.R. § 4.25, the Veteran 
has a combined rating of 50 percent from January 13, 1998 to 
March 4, 1999, and a combined rating of 60 percent from March 
5, 1999.  38 C.F.R. § 4.25.  Thus, entitlement to an 
increased combined evaluation for service-connected 
disabilities is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for episodes of blurred vision secondary to artillery 
blast considered as migraine equivalent symptoms (claimed as 
blurred vision and migraine episodes due to concussion) is 
not warranted.

Entitlement to a combined evaluation for all disabilities of 
70 percent is not warranted.   

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


